            Case 7:19-cv-02503-CS Document 52
                                           51 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
EDWIN OMAR RAMOS, ERNESTO RODRIGUEZ,
MICHAEL TURNER and CESAR PEREZ,

                                                                    Civil Action No. 19-CV-02503 (CS)
                                   Plaintiffs,
                                                                   PARTIAL JUDGMENT
POPPY’S DELI INC., 840 BRONX PARK ASSETS,
INC. and RUDY GUERRINO,

                                   Defendants.

---------------------------------------------------------------X

        WHEREAS on March 13, 2020, Defendants Poppy’s Deli Inc., 840 Bronx Park Assets,

Inc. and Rudy Guerrino (collectively, “Defendants”), by their attorneys, Weinstein & Klein PC,

and pursuant to Rule 68 of the Federal Rules of Civil Procedure, having offered to allow

judgment to be taken against Defendants by Plaintiff Michael Turner for a sum of $20,000.00,

plus reasonable attorney fees to be determined by the Court, in satisfaction of Plaintiff Michael

Turner’s claims for relief asserted in this lawsuit but exclusive of reasonable attorneys’ fees; the

offer of judgment having been made for the purposes specified in Rule 68, and is not construed

as either an admission that Defendants are liable in this action or that Plaintiff Michael Turner

has suffered any damages; and Defendants having extended Plaintiff Michael Turner’s time

period for accepting Defendant’s Offer of Judgment; and Plaintiff Michael Turner having

accepted Defendants’ offer of judgment on April 16, 2020; it is

        ORDERED, ADJUDGED AND DECREED that pursuant to Plaintiff Michael Turner’s

Notice of Acceptance of Defendants’ Offer of Judgment dated March 13, 2020, Judgment is

entered against Defendants Poppy’s Deli Inc., 840 Bronx Park Assets, Inc. and Rudy Guerrino in

the sum of $20,000.00, plus reasonable attorneys’ fees and costs to be determined by the Court,
           Case 7:19-cv-02503-CS Document 52
                                          51 Filed 04/23/20 Page 2 of 2



in satisfaction of Plaintiff Michael Turner’s claims for relief asserted in this lawsuit.

              23 2020
Dated: April ___,
       White Plains, New York

                                                       ______________________
                                                       CATHY SEIBEL, U.S.D.J.




                                                  2
